       Case 2:19-cv-02137-KHV-GEB Document 30 Filed 08/08/19 Page 1 of 1



                    CLERK’S COURTROOM MINUTE SHEET – CIVIL


DAVID BEATY and
DB SPORTS LLC,

                       Plaintiffs,

        v.                                                  Case No:    19-cv-02137-KHV

KANSAS ATHLETICS, INC.,

                       Defendant.

  Appearing for Plaintiff(s):                   Appearing for Defendant(s):
  Michael Lyons, Brent Coverdale and            Eric Aufdengarten
  Stephen Higdon


  JUDGE:                  Kathryn H. Vratil     DATE:                               8/8/2019
  CLERK:                  Andrea Schreyer       TAPE/REPORTER:                     Nancy Wiss

                                         MOTION HEARING

All parties appear by counsel.

Before the Court is defendant’s Motion To Dismiss (Doc. #5).           Arguments are heard from Mr.
Aufdengarten and Mr. Lyons.

Defendant’s Motion To Dismiss (Doc. #5) filed on May 17, 2019 is OVERRULED for reasons stated on
the record. Further, the Court dismisses the portion of the Complaint (Doc. #1) that relates to plaintiff
DB Sports LLC having a claim under the Kansas Wage Payment Act.
